DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In Claims 1, 13, and 20, the recited “adjusting a set of operational characteristics” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. It is not clear what the operational characteristics are specifically and how they are adjusted.  Adjusting could be changing read/write speed/throughput/workload/bit error rates etc.
Claims 2-12, 14-19 are rejected based on dependency from claims 1 and 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 13, 14, 16-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et. al. U.S. Patent Pub No. 2018/0260158 (hereinafter Marripudi) in view of Ylitalo et. al. US Patent No. 2004/0203768 (hereinafter Ylitalo).
Regarding Claim 1, Marripudi teaches a memory component; and a processing device, operatively coupled to the memory component (Fig.1, 4, 5 element 230 "Device Controller" element 246 "NVM" Para7-11,39, 45-46, 72-74, 95-96), configured to perform operations comprising: receiving, from a host system, a request to activate an operational profile for the system (Fig.3, 4, 5, 6; Para20-27 "when it is determined that at least one of the one or more NVMe namespace profiles is the suitable NVMe namespace profile, assigning, by the host software, the data to be stored in the suitable NVMe namespace profile." Para65-67 "When the device controller 220 receives the current device performance attributes" Para94-96, 99-100);
	adjusting a set of operational characteristics of the system based on the operational profile (Fig.5,6,7; Para8-14 "changes to the first performance capabilities, and changes to the second performance capabilities." changes correspond to adjusting "device performance attributes" corresponds to  operational characteristics, Para20-25 "NVMe namespace profile" Para74-76, 125-127); and
	in response to successful completion of the adjusting the set of operational characteristics of the system based on the operational profile: storing, on non-volatile memory, the operational profile (Fig.4, 8, 9; Para 20-21; 48-50 "the device controller 220 may maintain a database storing the device performance attributes for each of the NVM blocks 240 and/or one or more data volumes"); and 
	responding to the request by sending a request status to the host system (Fig. 9, 10 step 1060 controller send status to host, Para134-137 "the device controller or firmware notifies the host software of performance changes through an asynchronous event (940)" Para147-148).
	However, Marripudi fails to teach but Ylitalo teaches an indication that the operational profile is active (Fig.2,8,Para 8-10, 12-13,17 "Profile point identifier" corresponds to indication Para19-20 "The mobile device includes a memory to store one or more profile point identifiers, and to store an association between each of the stored profile point identifiers and one of the profiles."Para50-52, 61-62).

	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Marripudi, and incorporating the profile indicator, as taught by Ylitalo.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ylitalo (Para3-6).
Regarding claim 2, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches wherein the adjusting the set of operational characteristics of the system based on the operational profile comprises: setting a set of operation variables of the system based on information from a profile table, the information corresponding to the operational profile, and the set of operation variables implementing at least some of the set of operational characteristics (Fig.4, 5; Para75-77 "volume performance requirements (e.g., data read and write requirements) for optimal performance." Para99-101).
Regarding claim 3, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches wherein the request comprises an AT Attachment command (Fig.3, 4, Para58-59, 87 "Namespace commands").  
Regarding claim 4, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
Fig.3, 4, Para 99-100 "the host software 304 may select the performance profile with the highest available storage space, lowest available storage space, highest capacity, lowest capacity, highest read speed, lowest read speed, highest write speed, lowest write speed, and/or the like.").  
Regarding claim 6, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches wherein the operational profile specifies a set of values for a set of operation variables of the system that cause the set of operational characteristics of the system to comprise disablement of burst mode write operation for the memory component (Fig.4, 5, para118-119 "burst rates").  
Regarding claim 7, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches wherein the operational profile specifies a set of values for a set of operation variables of the system that cause the set of operational characteristics of the system to comprise enablement of sequential write mode operation for the memory component (Fig.1-5; Para114-115 "sequential write BW for IOs of different IO sizes").
Regarding claim 8, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
Fig.1-5; Para114-115 "the above performance attributes under different IO workload conditions").
Regarding claim 9, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further the combination teaches wherein the operations further comprise: determining whether a set of conditions, for switching to another operational profile, is satisfied; and in response to determining that the set of conditions is satisfied: adjusting the set of operational characteristics of the system based on the other operational profile (Marripudi : Fig.5,6,7; Para8-14 "changes to the first performance capabilities, and changes to the second performance capabilities." changes correspond to adjusting "device performance attributes" corresponds to  operational characteristics, Para20-25 "NVMe namespace profile" Para74-76, 125-127); and in response to successful completion of the adjusting the set of operational characteristics of the system based on the other operational profile, storing, on the non-volatile memory, an indication that the other operational profile is active(Ylitalo: Fig.2,8,Para 8-10, 12-13,17 "Profile point identifier" corresponds to indication Para19-20 "The mobile device includes a memory to store one or more profile point identifiers, and to store an association between each of the stored profile point identifiers and one of the profiles."Para50-52, 61-62).
Regarding claim 10, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
Fig.1, 2 4, 5 "controller"; Para7-8 "The device controller provides the performance capabilities and changes to the performance capabilities to host software").  
Regarding claim 11, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches causing, based on the operational profile, the system to reboot after saving an active status of the operational profile to the non-volatile memory(Fig.4, 8, 9, 10; Para 20-21;48-50 "the device controller 220 may maintain a database storing the device performance attributes for each of the NVM blocks 240 and/or one or more data volumes").  
Regarding claim 12, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	Further Combination teaches after successful completion of a reboot of the system: determining whether the non-volatile memory is storing a given indication that a given operational profile is active (Ylitalo: Fig.2, 8, Para 8-10, 12-13, 17 "Profile point identifier" corresponds to indication Para19-20 "The mobile device includes a memory to store one or more profile point identifiers, and to store an association between each of the stored profile point identifiers and one of the profiles."Para50-52, 61-62); and in response to determining that the non-volatile memory is storing an active status of the given operational profile, adjusting the set of operational characteristics of the system based on the given operational profile(Marripudi: Fig.5,6,7; Para8-14 "changes to the first performance capabilities, and changes to the second performance capabilities." changes correspond to adjusting "device performance attributes" corresponds to  operational characteristics, Para20-25 "NVMe namespace profile" Para74-76, 125-127)
Regarding claims 13, 14, 16-19, and 20, the combination of Marripudi and Ylitalo teaches these claims according to the reasoning set forth in claim 1-4, 6-12.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi and Ylitalo as applied to claim 1 above, further in view of Ki et. al. US Patent No. 2013/0297907 (hereinafter Ki).
Regarding claim 5, the combination of Marripudi and Ylitalo teaches all the limitations of the base claims as outlined above.
	But the combination fails to teach wherein the operational profile specifies a set of values for a set of operation variables of the system that cause the set of operational characteristics of the system to comprise prioritizing a data read operation for the memory component over a data write operation for the memory component.
	However, Ki teaches wherein the operational profile specifies a set of values for a set of operation variables of the system that cause the set of operational characteristics of the system to comprise prioritizing a data read operation for the memory component over a data write operation for the memory component (Fig.1-3; Para74-75“prioritizing read over write improves the read latency”).
	Marripudi, Ylitalo, and Ki are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more faster read operation , as suggested by Ki (Para 67, 74).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis et.al. US 9,070,481, teaches adjusting configuration parameters based on age metric.
Tanpairoj et al. US 2019/0065080, teaches adjusting configuration of memory cells based on behavior profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135